EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Cartona on 08/11/22.
The application has been amended as follows: 

In claim 10 (line 5), please delete “and” (2nd instance) and insert –an adhesive layer on the base layer, opposite the security layer and–
In claim 10 (line 14), please delete “.” and insert –; and wherein the base layer and security layer are coextensive.–
In claim 24 (line 5), please delete “and” (2nd instance) and insert –an adhesive layer on the base layer, opposite the security layer and–
In claim 24 (line 14), please delete “.” and insert –; and wherein the base layer and security layer are coextensive.–
	Please cancel claims 29, 31-34, and 50-52.

Reasons for Allowance

	In respect to independent claims 10 and 24, none of the cited prior art anticipates or renders obvious all of the subject matter of the claims, as amended above.   Takeuchi ‘857 discovered in the AF search (See advisory action, 04/13/22) is the closest prior art.  Takeuchi ‘857 disclose a paper or foil substrate 70, however, do not disclose this layer being coextensive with the security layer and containing an adhesive opposite the security layer. 
	In respect to independent claims 30 and 55, none of the cited prior art anticipates or renders obvious all of the subject matter of the claims, particularly the heat protection layer being arranged in discrete patches. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637